Name: Commission Regulation ( EEC ) No 259/92 of 3 February 1992 fixing for the 1992 marketing year the Community offer prices for cucumbers applicable with regard to Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  prices
 Date Published: nan

 No L 28/8 Official Journal of the European Communities 4. 2. 92 COMMISSION REGULATION (EEC) No 259/92 of 3 February 1992 fixing for the 1992 marketing year the Community offer prices for cucumbers applicable with regard to Spain and Portugal more periods and a Community offer price should be fixed for each of them ; Whereas, in accordance with Article 1 of Regulations (EEC) Nos 3709/89 and 3648/90, the producer prices to be used for the determination of the Community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the representative market or markets located in the production areas where prices are lowest for products or varieties representing a considerable proportion of production marketed throughout the year or during a part of the latter and which meet Quality Class I requirements and conditions laid down as regards packaging ; whereas the average price for each representative market must be established after disregarding prices which may be considered excessively high or excessively low compared with the normal fluctu ­ ations recorded on the market ; whereas, moreover, if the average price for a Member State shows excessive varia ­ tions with respect of normal price fluctuations, it shall not be taken into account ; Whereas cucumbers produced in the Community of Ten are grown mainly under glass ; whereas the Community offer prices must therefore be fixed for a product of that type ; whereas cucumbers imported from Spain and Portugal during the same period will have been grown in the open ; whereas, although such cucumbers may be classed in class I, their quality and price are not compa ­ rable with those of products grown under glass ; whereas the prices for cucumbers not grown under glass should therefore be adjusted by a conversion factor ; Whereas the application of the abovementioned criteria results in Community offer prices being fixed for cucum ­ bers for the period 11 February to 10 November 1992 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulations (EEC) No 3709/89 (') and No 3648/90 (2) laying down general rules for implementing the Act of Accession of Spain and Portugal as regards the compensation mechanism on imports of fruit and vegetables originating respectively in Spain and Portugal, and in particular Article 4 ( 1) of each thereof, Whereas, Commission Regulation (EEC) No 3820/90 (3) lays down detailed rules for the application of the compensation mechanism to imports of fruit and vegeta ­ bles from Spain ; Whereas, pursuant to Article 152 and Article 318 of the Act of Accession, a compensation mechanism is to be introduced on imports into the Community as constituted at 31 December 1985, hereinafter referred to as the 'Community of Ten', of fruit and vegetables from Spain and Portugal for which a reference price is fixed with regard to third countries ; whereas, Community offer prices for cucumbers coming from Spain and Portugal should be fixed only during the period where reference prices are fixed with regard to third countries, which means from 11 February up to and including 10 November ; Whereas, in accordance with Articles 152 (2) (a) and 318 ( 1 ) (a) of the Act of Accession, a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the representative consumption centres of the Commu ­ nity and bearing in mind developments in the cost of production in the fruit and vegetable sector ; whereas the abovementioned producer prices correspond to the average prices recorded during the three years preceding the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the reference price applied for third countries ; Whereas, in order to take account of seasonal variations in prices, the marketing year should be divided into one or HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1992 marketing year, the Community offer prices for cucumbers (CN code 0707 00 11,19) applicable with regard to Spain and Portugal, expressed in ecus per 100 kilograms net of packed products of class I , of all sizes, shall be as follows : (') OJ No L 363, 13 . 12. 1989, p. 3 . 0 OJ No L 362, 27. 12. 1990, p. 16. (') OJ No L 366, 29. 12. 1990, p. 43. No L 28/94. 2. 92 Official Journal of the European Communities  from 11 to 20 February : 128,07  from 21 to 29 February : 109,25  March : 93,13  April : 68,16  May : 63,77  June : 56,1 8  July : 48,28  August : 48,65  September : 57,62  from 1 October to 10 November : 78,27. 2. For the purposes of calculating the Spanish and Portuguese offer prices, the prices for cucumbers, not produced under glass, imported from Spain and Portugal shall, after deduction of customs duties, be multiplied by the following conversion factors :  from 1 1 February to 30 September : 1 ,30,  from 1 October to 10 November : 1,00 . Article 2 This Regulation shall enter into force on 11 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1992. For the Commission Ray MAC SHARRY Member of the Commission